        Case 1:20-cr-00018-RMB Document 33-6 Filed 04/23/21 Page 1 of 2



Tamara Janice Torrens
1608 Watson St.
Emporia, KS 66801


February 12, 2021


Re: Jonatan Correa


To:    The Honorable Richard M. Berman
       United States District Judge
       Southern District of New York
       United States Courthouse
       500 Pearl Street
       New York, New York 10007


Jonatan Correa and I have been friends for about seven years. We met through his fiance, my
close friend, Jacinda Kahle. During this time I have come to know him as a very responsible
and compassionate person. As a public educator, I try to help instill these character traits in my
students. I understand Jonatan has entered a guilty plea for copyright infringement and wish to
share examples of why I support him and wish for leniency in his sentencing.

Jonatan has been in the painting and drywalling business throughout the time I have known
him. He was working for someone initially, but now runs his own business in the Kansas City
area. His business is thriving due to his dedication to his profession and reputation for good
work. He has many employees working for him and they are dependent on him for their
income. He puts in long hours and takes this responsibility to clients and employees seriously.
He has always treated his employees like family. Whenever he has an employee experiencing
personal problems, Jonatan will help them out whether it is simply a ride to and from work, a day
off, or even helping them purchase a vehicle for the family. He treats his employees with
respect and compassion. I have never heard him speak ill of those who work for him.

Jonatan also treats his family, friends, and even acquaintances with the same compassion.
Early into our relationship, Jacinda’s mother passed away. Immediately, he was offering her
father the opportunity to live with them instead of being alone. He has also repeatedly opened
their doors to her daughter, who has a difficult relationship with her significant other, in spite of
the increased stress it places upon their relationship. Jonatan helped us paint our house when
we moved, even when it required him to work after his normal business day. He participated in
several SOS fundraising events in the Emporia area due to his personal experience with abuse
within his family. I have also witnessed him pay for meals for people unknown to him. In
        Case 1:20-cr-00018-RMB Document 33-6 Filed 04/23/21 Page 2 of 2



addition, he always leaves large tips for waitresses because he knows how little they make and
frequently need additional income.

I want to state that I have never known Jonatan Correa to make any profit from copying DVDs.
I have only known him to be a caring individual that continually tries to help others with a hand
up whenever he sees a need. I consider him to be a dear friend who made a mistake. I hope
my examples can provide reason to encourage a lenient sentence. I am confident he will not
engage in this behavior again.

Sincerely,

Tamara J. Torrens
